Case 2:19-cv-01116-TSZ Document 23 Filed 10/04/19 Page 1 of 3




                                           Hon. Thomas S. Zilly
Case 2:19-cv-01116-TSZ Document 23 Filed 10/04/19 Page 2 of 3
             Case 2:19-cv-01116-TSZ Document 23 Filed 10/04/19 Page 3 of 3




 1
                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on October 4, 2019, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to all

 4   parties registered on the CM/ECF system. All other parties (if any) shall be served in

     accordance with the Federal Rules of Civil Procedure.
 5
            DATED at Seattle, Washington, this 4th day of October, 2019.
 6

 7                                                s/Kim D. Stephens
                                                  Kim D. Stephens
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                                          TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     CLRA VENUE DECLARATION (2:19-cv-01116-TSZ) - 3                           Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
